 SELOX, INC.497Selox,Inc.andTeamsters,Chaufferus,Helpers &Taxicab Drivers,Local Union 327, affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America. Case26-CA-5576January 20, 1976DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND WALTHERcharged employees were discharged for engaging in unionactivities; and that such conduct on the part of the Re-spondent constituted a violation of Section 8(a)(1) and (3)of the Act. The Respondent filed an answer admitting thatitdischarged the two employees but denied that it did sobecause they were engaged in union activity.The hearing in the above matter was held before me inNashville, Tennessee, on September 9 and 10, 1975. Briefshave been received from counsel for the General Counseland counsel for the Respondent, respectively, and havebeen carefully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:On November 5, 1975, Administrative Law JudgeElbert D. iGadsden issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Selox, Inc., Nashville,Tennessee, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order.1In sec III, E, of his Decision, the Administrative Law Judge states thatEmily HudsonI Respondent's secretary, received a complaint from a dentiston April 1, 1975, concerning a promised delivery, whereas the record clearlyshows that such complaint was received by Hudson on April 21, 1975. Thisapparently inadvertent error, however, does not affect the results of ourdecision herein.FINDINGS OF FACT1. JURISDICTIONRespondent is now, and has been at all times materialherein, a corporation doing business in the State of Ten-nessee,with an office and place of business located inNashville, Tennessee, where it is engaged in manufacturingand selling industrial gases and industrial equipment.During the past 12 months Respondent, in the courseand conduct of its business operations, purchased and re-ceived at its Nashville, Tennessee, location, products val-ued in excess of $50,000 directly from points located out-side the State of Tennessee, and, during the same period oftime, sold and shipped from its Nashville, Tennessee, loca-tion, products valued in excess of $50,000 directly to pointslocated outside the State of Tennessee.The complaint alleges, the Respondent does not deny,and I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer does not deny, and Ifind that Teamsters, Chauffeurs, Helpers & Taxicab Driv-ers,Local Union No. 327, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, herein called the Union, is now andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Upon acharge filed on April 25, 1975, by Teamsters, Chauffeurs,Helpers & Taxicab Drivers, Local Union 327, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein called theUnion, a complaint was issued on July 11, 1975, againstSelox, Inc., herein called the Respondent. The complaintalleged that the Respondent discharged two of its employ-ees and thereafter informed other employees that the dis-A. BackgroundSelox, Inc., Respondent herein, is engaged in the manu-facture and sale of industrial gases such as: oxygen, nitro-gen, acetylene, argon, and Coe, etcetera. Such gases arebottled in metal cylinders of various sizes and weights andare stored at the Respondent's warehouse for ready deliv-ery.At its Nashville location Respondent employes sales-men who contact and establish accounts with, various in-dustrial operations, hospitals, and private dentists for theperiodic supply of one or more of its gas products. Thesalesman responsible for establishing an account receives acommission on each order of gas supplied to the user (cus-tomer).222 NLRB No. 79 498DECISIONSOF NATIONALLABOR RELATIONS BOARDThe frequency of gas requirements vary from one cus-tomer to another on a weekly to monthly basis for deliver-ies. Some accounts require installing the gas cylinders onmanifolds (a mechanism which holds several cylinders atone time until the gas contents therein are exhausted onone side, atwhich time it is closed down and the other side,holding thesamequantity of cylinders, is then opened foruse).When one side of the manifold is nearly or completelyexhausted, the user (customer) usually places an order bytelephone to the Respondent for a new supply of the prod-uct.At this point, the Respondent's policy is to write theorder on an order clipboard for the attention of the truck-loaders, and then for the truckdrivers, who deliver and in-stall the new supply and pick up the empty cylinders.Although the Respondent has accounts to be suppliedwhich are out of the city and out of the State, it also hasmany accounts to be supplied with gas within the city orjust outside the city of Nashville, serviced by a city routetruckdriver. The Respondent also has some customers whowalk into its facility and carry their supply with them. TheRespondent's operation and work force also include a ship-ping and receiving department along with a shipping andreceiving clerk, men who simply pump gas and do otherodd jobs, and a secretary or clerical staff which processesthe orders, shipping orders, invoices, and receive customercomplaints.Employee Harry Newkirk was hired by Respondent onDecember 4, 1973, as a truckdriver with an out-of-townroute at a salary of $450 per month. Upon Newkirk's re-quest, Respondent thereafter assigned him to an inside jobas coordinator in the receiving and shipping department, ata salary of $650 per month. Thereafter, Newkirk was madeclerk and supervisor of all personnel except managerialand clerical staff at a salary of $750 per month.Specifically,Newkirk's duties included receiving call-inorders from customers, serving walk-in customers in theabsence of salesmen or other managerial personnel, receiv-ing customer complaints, taking requisitions, coordinatingthe receipt and shipment of all stock and equipment, andsupervising all dockworkers, truckdrivers, and warehouse-men.On or about October 1, 1974, Butch Greenway, the cityroute truckdriver, was relieved of that position, accordingto Respondent, for having had too many truck wrecks andwas thereupon transferred to warehouse work and assistingon nondriving deliveries. Respondent then assigned New-kirk as city route truckdriver which Newkirk accepted be-cause he could earn more money with a salary of $450 permonth plus commissions. Newkirk served in this capacityuntil he was discharged by Respondent on April 21, 1975.Rubin Carny Walker was hired by Respondent in aboutmid-March 1975, and first worked with Newkirk on thecity route for about 2 weeks and was then assigned bySupervisor Adams as truckdriver of an out-of-town route.He worked in that capacity until April 21, 1975, when hewas discharged by the Respondent.Respondent admits discharging both Newkirk and"Walker on April 21, 1975. However, Respondent maintainsthat it discharged both employees for cause and not forunion activity, as alleged by the Union.'B.Work History of the DischargeesDischargee Harry Newkirk testified that, while servingas city route truckdriver, he noted that the route deliverieswere increasing by approximately five a month, and hethereupon apprised Supervisor Joe Adams about the needfor someone to help him change manifolds and make spe-cial runs in and out of the city; that Supervisor Adams, onNewkirk's recommendation, authorized him (Newkirk) tohire someone and Newkirk hired his cousin, Rubin CarnyWalker, in mid-March 1975. With respect to the capacityin which Walker was hired, Newkirk testified as follows:A. Adams told me, and also told Walker, thatWalker would be working directly underme inthe cityroute, helping me change manifolds, helping me withmy customers. If I was caught up, then Carny woulddo odd jobs, would pump carbon dioxide at the plant;or if a customer called in and needed an order out oftown that wasn't on my route, Joe Adams would askme if he could use Carny Walker to make a specialdelivery to another customer.Q. Did you discuss with Mr. Adams the possibilityof Mr. Walker working in any other position?A. No. At that time, that was all there was. He wasworking with me.In this same regard, Rubin Carny Walker testified thathe had asked Newkirk if there were any job openings at theRespondent's plant and when Newkirk told him there wasa job opening and asked him to come to the plant, he,Walker, declined the job because he lacked confidence inhis ability to do the job. However, after, being encouragedby Newkirk that he could do the job, he changed his mindand accepted the job upon advice from Newkirk and Su-pervisor Adams that he would be helping Newkirk makedeliveries and pumping CO2 in the storage room. He saidhe understood this to mean that Newkirk was his boss (su-pervisor).Walker reported to work on Monday and pro-ceeded to work with Newkirk loading and unloading thetrucks and making deliveries for $2.85 an hour. The testi-mony of Newkirk and Walker is corroborated in part byEmily Hudson, secretary for the Respondent, who testifiedthat she heard Supervisor Adams tell Newkirk to hiresomeone tohelp him and that he (Newkirk) would be re-sponsible for such person. However, Supervisor Joe Adamstestifiedthat he gave Newkirk authority to hire Walker buthe denied that Walker was hired as a helper to Newkirkbut rather, simply assigned to work with Newkirk on atraining basis.2Based on the foregoing credible evidence of record, Ihereupon conclude and find that Rubin Carny Walker wasiThe facts set forth above are undisputed and are not in conflict in therecord.2 1 credit the testimonial versions of Harry Newkirk. Emily Hudson, andRubin Carny Walker over that of Supervisor Joe Adams, regarding thecapacity in which Walker was hired, not only because their versions areconsistent and because I was persuaded that they were testifying truthfully.but also because of the uncertain and evasive manner in which SupervisorAdams testified on this issue The uncertain and untruthful manner inwhich he testified is partially reflected on the record It is also particularlynoted that Newkirk's and Walker's versions are supported by Respondent'sown secretary, Emily Hudson, who is still in the employ of the Respondent SELOX, INC.499initially hired to assist Harry Newkirk on his city truckroute and to make special runs on special orders fromNewkirk or Supervisor Adams.C. The Work Performance of the DischargeesHarry Newkirk further testified that on Walker's secondday at work, Supervisor Adams told Walker he would beworking with Newkirk as his helper on the city route. New-kirk used Walker to do manual labor but not the paper-work (completing shipping orders, etc.). After about 2weeks on the job, Supervisor Adams asked Newkirk did hethinkWalker was ready to take over an out-of-town routeon his own, and Newkirk replied, "No, he is not ready forit."Adams then said he had an opening coming up andwould have to put Walker in it. At this time Walker hadonly made one out-of-town delivery to a Dr. Cherry. Ran-dy Stern, who was then an out-of-town driver, then becameNewkirk's helper. However, Stern rode with Walker forabout a week while he (Newkirk) had no help- Thereafter,Newkirk said he had only the intermittent help of Sternalthough there were times when he asked Adams forStern's help and Adams told him he could not spare Stern.Consequently, Newkirk said he got behind in his route be-cause he could not service all of his customers.Emily Hudson, secretary for Respondent for the past3-1/2 years, testified that she received call-in orders fromcustomers and customer complaints. She further testifiedthat occasionally Respondent cannot service its customerson the day requested by the customer even though Respon-dent might have promised the customer to do so; thatsometimes deliveries are not made due to lack of supply ofthe product in stock, failure of the truckdrivers to call in, orthe fact that the driver's load is too heavy to service allscheduled deliveries or to make delivery on time. With-re-spect to Newkirk's work performance, Emily Hudson saidRespondent has had about six city route drivers during herwork tenure with Respondent, and that, in her opinion,Newkirk was a very good driver who rarely missed a cus-tomer; that he would even respond to a call at home, re-turn to the plant and make the delivery; that most of theother city route drivers were, in her opinion, inadequate;and that when Newkirk was discharged (April 21, 1975)there were many comments from salesmen and other em-ployees that Newkirk will be hard to replace. Contrary tothe testimony of Supervisor Joe Adams, she also stated thatshe did not notice any increase in customer complaintsduring the last 2 months of Newkirk's employment withRespondent, but' she did hear Supervisor Adams tell New-kirk to pick up the empty cylinders at Carbonic Industrieswhich Newkirk said he did not have a chance to pick up.Among some of the accounts which Newkirk servicedwas Nashville Bridge Company, which required deliveriesat least once a week. Technically, Nashville Bridge is notwithin the city but was nevertheless serviced by Newkirk asa city route truckdriver at Adams' request. According tothe testimony of both Newkirk and Emily Hudson, Nash-villeBridge Company was the source of frequent com-plaints with respect to timely delivery and pickups.Other customer complaints about which Newkirk andSupervisor Adams testified were: Nashville Auto-DieselCollege, which called on April 7, 1975, complained aboutnot having received an order of acetylene. Newkirk testi-fied and Respondent's records verify that the NashvilleAuto-Diesel College order was placed on April 7, 1975G.C. Exh. 3) and that Newkirk made delivery on said orderon April 9, 1975, which Newkirk said was not late or un-usual.Moreover, Newkirk said the customer had not usedall of its supply of acetylene. According to Newkirk, onSaturday, April 19, 1975, Riverside Hospital, the sales ac-count of Bill Frazier, sales representative for the Respon-dent, complained about a changeover of oxygen cylinders.Investigation by Newkirk and Frazier at Riverside dis-closed that the problem was one of communications, inthat they learned that the problem was lack of a designatedperson to notify the Respondent when an additional orderof supply of oxygen is needed or when the manifolds are tobe changed. A person was then designated for that respon-sibility by Riverside.With respect to a complaint from Carbonic Industriesand Nashville Bridge Company about picking up emptycylinders, Newkirk said invariably he was unable to servicethese customers because of his heavy city route load, be-cause Carbonic Industries was closed when he stoppedthere on two occasions, and because of a defective tailgateon the delivery trucks.About a month before his discharge, Newkirk testifiedthatRespondent received a complaint from McDougalCompany about late deliveries. He (Newkirk) had left, theplant with a load about 8 o'clock on that morning. Whenhe arrived to make his delivery at McDougal, about 2o'clock, he was asked where had he been. Newkirk said hethen asked what do you mean, and he was informed by theMcDougal representative that the order was called intoRespondent between 8:30 and 9 a.m., and he was advisedby Respondent that delivery would be made within 30 min-utes.Newkirk said he did not know about the complaintand when he returned to the plant that afternoon Supervi-sor Adams asked him, "Did you catch McDougal," and hetoldAdams "Yes," and that Adams said, "I'm glad" or"That's great." McDougal was the account of sales repre-sentative Bill Slate, and Newkirk recalls one occasion whenMcDougal ordered a special gas which Respondent did nothave in stock and could not deliver immediately; that an-other welding supply company in the city provided the gasordered by McDougal; and that sales representative Slatethereafter reduced his price of the gas to the level of thatcompetitor. Newkirk thought Respondent had retained theMcDougal account but Respondent testified that the ac-count was terminated.Newkirk recalled another complaint from ParkviewHospital about which he testified as follows:First I asked Emily Hudson, what was the problemwith this. She said that the customer had called, com-plaming that he had not received his order, and hewanted to quit the account, and he wanted us to pickup the empties. And I told her that I hadn't remem-bered seeing an order for Parkview Hospital. I thenchecked the call-in pad. We made a copy of the call-incards and held them for a period of about a month. Ichecked these copies, and I couldn't find one for 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDParkview Hospital for liquid nitrogen. I told Adamsabout this, that I couldn't find one. I don't rememberif he and I both checked. But I do remember that Ichecked. He may have checked with me. Anyway, Icouldn't find one for Parkview Hospital. I later wentout there and picked up the empty cylinders, and triedto talk to them. But they said to forget about it. So Ipicked up the empty cylinders. The cylinder still hadabout a quarter of a tank of liquid nitrogen in it.Newkirk further testified that, while he was city truck-driver, he used three trucks, a pickup truck which was nev-er in good condition, and two large trucks, both of whichhad tailgate problems and one had a bad bed problem. Thetailgate problems prevented him from delivering the largerliquid cylinders which can weigh as much as 700 poundsand have to be lowered to the ground by elevated tailgate.He did not have to use the tailgate to deliver acetylene(manifolds) to the Nashville Bridge account, although hedid deliver some CO2 cylinders when emptied. He reportedthe tailgate problems to Supervisor Adams on several occa-sions and Adams would tell him to take it to B & J RepairService, or he would tell Newkirk the Respondent was inthe process of purchasing two new trucks for $24,000 each,and that it did not want to spend too much money onrepairs.Newkirk admitted that he was instructed by Joe Adamsto pick up empty cylinders from Carbonic Industries andhe gave the following account of that incident:A. I don't remember the date that it happened, butitwas the end of March, I believe. We had a big floodhere in Nashville. And Selox was hurt pretty badly. Bythat I mean their CO2 pump, I'll just say CO2 pump,was broken down and got flooded- out, and the waterwas about this high. The CO2 pump was under water.Q. How high is that-the record won't show it.A. Three feet, three feet high. The water came' upthree feet high. Sor our CO2 pump was down, and wecouldn't pump CO2. There was a company in town bythe name of Carbonic Industries, that we purchasedbulk CO2 from. They also had a CO2 pump to pumplittle cylinders that we used for individual accounts.We delivered, I don't know how many cylinders overthere,, I would take a guess at about 20 cylinders deliv-ered over there to Carbonic Industries, to take care ofsome of our customers, because we didn't have anyfull ones, and for the few days that the pump wasbeing repaired. I helped a guy deliver them over there.This was not a city route job. This was not my job. Idid not receive commission for it or anything. But Ihelped a guy deliver the tanks over there. And a fewdays later, Joe Adams told me, like within a week lat-er, Joe Adams told me to go back and pick up the restof the cylinders that had not been picked up. He onlypumped, I don't know how many pumped, how manycylinders he pumped out of those 20, I'm just saying20.Q. You don't know how many was left over there?A. I don't know how many were left over there. Itold him I would. I never got around to it. I was al-ways in some other part of town. There's no othercustomer around there. It was not a priority thing, Ifelt like, customers should come first on making deliv-eries. So I made all my customers first. And at the endof the day, there was not enough time. The day I wasfired, I did go by over there. I had made all my deliv-eries first. It was my next thing to do. I went overthere, but they had already closed.Regarding the Nashville Bridge Company account,Newkirk testified as follows:I think Joe Adams told me that he liked for me tohave that job.Q.What job?A. The job of city route. And he would give me theNashville Bridge account, but I would not be responsi-ble for changing the manifolds. Nashville Bridge,Nashville Auto-Diesel College, McKan Stell, NationalCity-these are all manifolds, these four, but I wouldnot be responsible for what happens to them. I wouldhelp out from time to time, but he would get anotherdriver. He was going to try to hire Ronson Roberts totake over that job.Q. You didn't answer my question. You don't knowwhat he was going to do?A. He told me he was going to do that.Newkirk further testified that the Respondent's commis-sion report admitted into evidence as General Counsel'sExhibit 2, as corrected, shows some of his accounts whichhe serviced but not all of them. The Respondent was notable to refute Newkirk's statement in this regard because itcould not establish that the commission reports reflectedeach and every single customer serviced by Newkirk and itincluded some accounts which were not serviced by New-kirk.Rubin Carny Walkertestified that he worked with New-kirk for about 8-1/2 days, loading, unloading, and deliver-ing, but that he did no paperwork although he watchedNewkirk complete paperwork. Thereafter on that Friday,Supervisor Adams asked him what he thought about hav-ing his own truck route and he replied he did not knowmuch about it and would probably mess up on it; and thatAdams then said, "Yes, you sure are going to mess up onit"; that he (Walker) said he was going to make a lot ofmistakes and Supervisor Adams agreed with him, sayingeverybody makes mistakes including himself when he firstcame there. He was told by Adams that if he took the jobhe would probably double his salary in a couple of months.Walker then said he would give it a run but he was afraidof it because he was afraid he might mess up. Walker hadmade only four deliveries by himself at that time and hadcompleted the paperwork on two, with the assistance ofNewkirk on one and with the assistance of salesman Tobyon the other. He received no complaints about his workperformance before he got his own truck route. He startedat a salary of $2.85 an hour and was given a raise to $3 perhour when he started his own truck route, 6-1/2 or 8-1/2days later.Walker said he reported truck malfunctions toSupervisor Adams after his first run on the truck route andthatAdams told him not to worry about it that the Re-spondent was getting a new truck in a few days. He admit- SELOX, INC.ted that, since taking over the truck route, Supervisor Ad-ams told him he would have to improve on his handwritingin completing the shipping orders. About a week and a halfafter he started on the truck route, Adams asked him toexplain a zero he had inserted on one of the orders. In fact,Walker said the conversation was as follows:A. He said, "Where did you fill this shipping orderout, driving down the road?" And I said, "Yes, as amatter of fact I did."Q. Did he say anything else?A. He just laughed and shook his head and walkedoff.Secretary Emily Hudson testified that she had problemswith Walker's shipping orders. She stated that he was notgood at paperwork and she reported the problem to Adamson several occasions and they, Adams and herself, dis-cussed it with Walker; and that Adams talked with Walkerabout his illegible handwriting and inaccurate paperworkon four or five occasions. However, she does not recallAdams ever mentioning discharging Walker. Miss Hudsonfurther testified that on April 21, 1975, the following tran-spired:Q.Was there any discussion that day, any discus-sion with Mr. Adams about Camy Walker, on thatparticular day, the 21st?A. Yes.Q.Would you tell us about this, please?A. I was quite upset. I had got a group of shippingorders, like maybe four or five, that Mr. Walker hadmessed up, and I was a little bit upset about them. Iwent in and talked to Mr. Adams about it. I told himthat we needed to sit down and train the guy to do itright, and write the numbers and things down for him;or do something else. Because the shipping orderswere getting to the point where it would take me quitea while to straighten them out every time I ran intothem.Thereafter, Supervisor Adams told her (Hudson) shewould not have any problems with Walker's orders afterthat day (4-21-75) and later he told her to get Walker'spapers ready. She admitted that previously Supervisor Ad-ams would get upset with Walker's paperwork perfor-mance.Supervisor Joe Adams testified that he sat down andtried to instructWalker on how to complete the shippingorders on several occasions and had talked to him abouthis poor paperwork.D. Union Activity and Respondent's Knowledge ThereofHarry Newkirk credibly testified that on or about Fri-day, April 11, 1975, he and his cousin, Rubin Carny Walk-er,were engaged in a conversation with a neighbor who isa member of the United Parcel Service Teamsters Local480, during which he explained to them the advantages oftheUnion. On the following Monday, Newkirk said heasked several employees what they thought about a unionand they said they thought it was a good idea. On Tuesday,he called Corky Ellis, president of Local Union 327, who501told him to come by the union office and pick up someauthorization cards which he did. At that time, Ellis ad-vised him to distribute the cards,_ have the employees signthem and return them to him. Newkirk complied with theseinstructions although some employees did not return thecards.Harry Dotterer, Gary Davidson, and Ernie Gossettdid not want cards. Walker corroborated Newkirk's testi-mony with respect to the initial conversation held withNewkirk's neighbor about unions and he further testifiedthat on the following morning Newkirk privately men-tioned to employees the discussions he held about theUnion the night before. Walker said he warned Newkirk tokeep quiet about it but Newkirk talked to other employeesabout the Union.Harold Dotterer, employed with the Respondent 5 years,pumps argon and other gas mixtures. He credibly testifiedthat, about a week or 10 days before Newkirk was dis-charged, Newkirk approached him at work and asked himwhat he thought about the Union and he replied, "It's goodfor some places but not for there, it's too small. They dogood things and bad things, like for instance, they causetwo of the railroads in our country to go bankrupt. And Ididn't like unions particularly for small places like that."He further stated that Newkirk said the Union helped toget rid of bad people and he said no, it keeps them there.About 4 or 5 days later, Newkirk had a card and asked himwould he come down to the union hall and he said, "No,sir."Emily Hudson, secretary for the Respondent, testifiedthat on the morning of April 21,1975,she reported to workat 8 o'clock and noted that George Clark was not present.She asked Supervisor Adams where was Mr. Clark and hesaidMr. Clark was in Chattanooga attending a meetingwith company officials and lawyers. Hudson's testimony inthis regard is as follows:Q. Do you recall what Mr. Adams said?A. He said he was in Chattanooga in a meetingwith Mr. Powell.Q.Who is Mr. Powell?A. The Treasurer of the Company. And Mr. White,who is the President. And the Lawyers.Q. Did he say-did he call any lawyers' names?A. No sir.Q. Did he say why he was in this meeting?A. I didn't ask him at that time. He did tell me laterthat Harry and Carny were involved in trying to bringthe Union in. And the Company didn't want it. Andthat's what they were there to discuss.Q. That's what Mr. Clark was in Chattanooga todiscuss that particular morning?A. Yes sir.On the same morning, April 21, Emily Hudson testifiedthat therewere numerous telephone calls from theRespondent's main office at Chattanooga and that, duringone of such calls, Joe Adams said he did not know any-thing about the Union and he thereafter kept reassuringthe party to whom he was speaking that he did not knowanything about the Union. When he got off the telephone,Adams told her (Hudson)' that Manager Clark said the at-torneys knew about the Union. Subsequently, Clark told 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDher during the lunch period that the attorneys knew aboutthe union thing that was going on and they understoodwhere Joe Adams stood. After Adams' telephone conversa-tion, he came into her (Emily Hudson) office and accord-ing to her testimony, the following conversation ensued:He came into my office. I was working on some ship-ping orders. And he came in. And leaned on this littlegadget thing I've got. And he said, "Emily, when didyou find out about the Union?" And I said, "Thismorning when you told me." I said, "Since I was outthree days last week, I didn't hear any of the rumors."So we talked for a second. And he said, "I'm going toask you again when you found out about the Union."And I repeated my answer. And he said, "Okay, onemore time." And he said, "This time, I want to hearthe right answer." And I asked him what he wantedme to say. And he said, "You're going to hear aboutthe Union tomorrow, after Harry's gone."E. Respondent's Discharge of Walker and NewkirkSupervisor Joe Adams credibly testified that on April 21,1975, he received a telephone call from the Chattanoogaoffice complaining about problems with Walker's shippingorders. His testimony in this regard is corroborated by thetestimony of secretary, Emily Hudson. Rubin Carny Walk-er also credibly testified that after completing his deliverieson April 21, 1975, he returned to the plant between 4 and4:30 p.m. and Supervisor Adams told him he needed totalk with him. Whereupon, Adams, salesman Toby, andhimself went into Manager Clark's office and the followingconversation ensued:Toby came in and sat down. Joe Adams spoke upand said, "It's sure been a rough day here today." AndI said, "I can't say that myself, it's been a-one of thebetter days I've had since I've worked here for Selox."And he said, "We've been having a lot of complaintsfrom Chattanooga about your handwriting. We're alsohaving complaints from customers who don't know-they can't figure out what you're leaving them andwhat you're picking up." And I said, "What's the al-ternative?" And he said, "I'm going to have to let yougo." At that time he commented about the McKennanBridge incident. And I told him that I didn't knowhow-nobody had ever told me about filling out forcylinders-nobody had ever showed me how to dothat.And besides that, some of them-he had prom-ised me that somebody would go with me on the firsttwo weeks and show me how to go from place to placeand fill out the paperwork, but he did not.Q. No one went with you?A. No sir, did not.Q.Was anything else said in that conversation?A. No sir. I buttoned up and went back there andclocked out.Q. Anybody?A. He said that when I went to apply at my nextjob, that he would give me a good recommendation,because nobody could ask for any better worker thanIwas. But he didn't think I would be suitable for thatroute. And that was all that was said.Walker identified and admitted making errors in com-pleting' shipping orders marked Respondent's Exhibit 4, 5,6, 7, 8, 9, and 10, dated 4-16-75, 3-25-75, 4-7-75, 4-9-75,3-27-75, and 4-1-75, respectively, except that Exhibit 6and 7 were thereafter corrected and voided by him and anew order completed in substitution therefor. Walker fur-ther testified that Adams spoke to him on one occasionand Secretary Emily Hudson reluctantly spoke to him onone occasion about errors and the, proper procedure forcompleting shipping orders; and that on April 21, 1975,Adams told him that some of his orders (paperwork) weresent back from Chattanooga for errors. He said the onlyerroneously completed shipping order he had seen prior toApril 21, 1975, was Respondent's Exhibit 4.Although Walker testified that he did not know he wasemployed on a 90-day probation period, he neverthelessadmitted that he completed the application for employ-ment by Respondent and that he received and signed for acopy of the Selox employee booklet, wherein paragraph 3on page 18 provides as follows:Hire, rehire, and reinstatement.New and rehired employees are on probation for aperiod of 90 calendar days from hiring or rehiringdate. During this period you will have an,opportunityto learn first-hand about your job, and your supervisorwill be able to judge your ability and efficiency inperforming the type of work to which you have beenassigned.Upon successfully completing this proba-tionary period, you are eligible to all rights and privi-leges of a regular employee, with seniority dating fromthe day you started work. At any time within the pro-bationary period, employment may be terminated.If an employee terminates of his own accord and isre-employed, he will be considered a rehire, and for allpurposes is a new employee. If an employee is termi-nated as a result of a lay-off and is re-employed withinsixmonths immediately following the date of lay-off,he shall be considered a reinstated employee, and re-tains the seniority accumulated prior to the lay-off.With respect to the discharge of Harry Newkirk, Secre-tary Emily Hudson credibly testified that she received atelephone call from a dentist on the morning of April 1,1975, complaining that he had called Respondent earlierthatmorning, or on the previous Friday, and had beenpromised delivery of his order on Monday,. but Mr. New-kirk had not been there. She reported the complaint toSupervisor Adams who said there had been a lot of suchcomplaints within the last few days; that he had that den-tist call in and he had to talk to Newkirk about it; and thathe was just going to have to let Newkirk go. Hudson saidshe told Adams that Newkirk had been there a long time,had been a good driver, and she asked him didn't he thinkthat he could just talk to Newkirk instead of firing him.Adams then said, "No, it's not my decision" (meaning todischarge Harry Newkirk). He said he had been told byChattanooga to fire Newkirk.Harry Newkirk credibly testified that he reported towork on April 21, 1975, and worked until about 4:30 in the SELOX, INC.503afternoon. That when he returned to the plant at 4:30 p.m.,Supervisor Adams told him that he wanted to see him.Newkirk went into the office of Manager George Clarkwhere Supervisor Adams was sitting at Mr. Clark's deskand Bill Slate came in and sat next to him in front ofSupervisor Adams, when the following conversation en-sued:A. Joe said something like, "It's been a rough day."And I said, "Yes, I can imagine." I don't rememberwhat was said after that, but he-the next thing I re-member his saying was, "We're going to have to dosomething about the city route." I said, "What do youmean?" Joe Adams said, "We've got customers com-plaining a lot. They're complaining to George, andGeorge is complaining to me, and I can't have Georgejumping my ass any more." I said, "Well; what do youwant me to do?" No, I didn't say that then. He thensaid something like, "Some customers call up Hillis inChattanooga, and I have-I can't have Hillis jumpingme any more either."Q.Who's Hillis?A. Hillis is the Sales Manager or-he's GeorgeClark's boss. He's directly under the President of theCompany. He said, "I can't have Hillis jumping meany more." I said, "What do you want me to do?" Hesaid, "I'm going to have to take you off the city route."Newkirk further testified that Supervisor Adams did notspecify any particular customers who complained to himexcept he asked about the empty cylinders he was to pickup at Carbonic Industries and he (Newkirk) told him hedid not pick up the cylinders because the Carbonic Indus-tries plant was closed. He said Adams then made the fol-lowing remarks:He said, "I'm going to have to take you off the cityroute." And I said, "What do you want to do, I meanwhat do you want me to do," meaning that before, hehad taken Butch Greenway off the city route and puthim into another position. I said, "What do you wantme to do?" And he said, "I'm just going to have to letyou go." I said, "Okay." And at that time, I was justkind of shocked. I didn't know what to say. I just said,"Okay." And I started to leave; because there wasnothing left I could do. But I sat there. And I thenasked him about unemployment, 'can I get unemploy-ment. And he said, "I don't know. I'll check into ittomorrow for you." I then made some kind of state-ment like, "I want you to know, I'm doing the bestpossible job I can do, and I'm working as hard as Ican, I can't do any better job than what I'm doing." Isaid, "I think you're going to have a hard time findingsomeone else to do as good a job as I've been doing."Supervisor Joe Adams testified that he terminated RubinCarny Walker on April 21 for poor paperwork as previous-ly stated, and that he discharged Newkirk on the same datefor poor service to Respondent's customers. He stated thathe was not aware of any union activity on the part ofRespondent's employees on April 21, 1975. However, onthe contrary, he testified that he received complaints ofpoor service to Respondent customers from Parkview Hos-pital,which terminated its account with Respondent;Nashville Bridge Company, which placed its account onprobationary status with Respondent; and Riverside Hos-pital,which also placed its account on probationary statuswith Respondent. He further stated that he had receivedcustomer complaints through salesman Bill Slate-on theMcDougal account, Hudson Frazier on the Parkview Hos-pital account, and John Woods on the Nashville Bridgeaccount. Nevertheless, he testified that it was Newkirk'sattitude which ultimately led him to discharge Newkirk onApril 21, 1975. In this regard, he testified more specificallyas follows:Q. Did you determine that you, did you decide toterminateMr. Newkirk prior to the time that youtalked to him?A. No sir.Q.When was the decision made to terminate Mr.Newkirk?A.Well, I was trying to talk to Harry about theproblems we were having, and trying to get some kindof resolution to the problem trying to get it solved. Hetoldme that not only was he doing the best that hecould do, but he was doing probably a better job thananyone else could do and I just had no choice at thatpoint.Supervisor Adams also testified that a Mr. Marlin firstcalledManager George Clark in March, complainingabout the poor service and, when he asked Newkirk aboutMr. Marlin's account, Newkirk said he did not have timeto get to him. The date of the call-in order was April 7,1975, and Adams said he spoke to Newkirk and the orderwas delivered April 9, 1975. On cross-examination Adamsadmitted that Respondent had run out of acetylene onthree or four occasions. Although he previously stated thathe had received complaints about Newkirk's service fromSalesman Frazier, he could not remember the contents ofthe complaint nor what he said to Newkirk. Adams alsosaid he told Newkirk several times to pick up the emptycylinders from McDougal and that Newkirk's failure to doso resulted in the loss of that account. After he dischargedNewkirk, Adams said he assigned Gary Davidson to re-place him; that 3 weeks later he reassigned Davidson toother duties and hired Gary Gotter who later quit to go tosell health food, and he then hired Bill Webb and transfer-red Gotter to a job in the back. In response to questions bycounsel for the General Counsel, Supervisor Adams said hedid not offer Newkirk a job in another part of the plantbecause he did not have one; and that he did not transferhim into the back where he reassigned Davidson and Got-ter because Newkirk made between $800 and $1000 amonth and the jobs in the back pay only $2.85 an hour.Adams stated that he has not had problems or complaintsof poor service since Newkirk's departure. However, secre-tary Emily Hudson testified that since Newkirk's departurethere were about three persons to work the city route andthat Gary Gotter could not keep up with the workload.Although Manager George Clark, and salesmen John R.Wood, William (Bill) Slate, John Houston, Frazier, and Su-pervisor Joe Adams all testified about various customercomplaints regarding poor service in delivery gases ordered 504DECISIONSOF NATIONALLABOR RELATIONS BOARDby the customers or the failure of the Respondent to pickup empty cylinders, none of these persons, including Man-ager Clark, were actually able to state, as a fact, that thecomplaints were the fault of Harry Newkirk. Several of thesalesmen said they attributed the cause of the poor servicetoHarry Newkirk but they could not state as a fact thatthere was not a breakdown in communications between theperson placing the order and the person receiving the orderon the telephone; that there was no error or omission inreducing the order to writing on the clipboard; that therewas no problem getting in touch with the city truckdriver(Newkirk) during the day to inform him of the order orcomplaint or that persons in the office neglected to tran-scribe complaints received, over the telephone and to bringthem to the attention of Newkirk. The corroborated testi-mony of Newkirk and Walker about the frequent defectivetailgates and other malfunctioning trucks of Respondent isnot disputed or refuted in the record.Analysis and ConclusionsThe evidence of record is abundantly clear that RubinCarny Walker was hired by Respondent to assist city routetruckdriver Harry Newkirk and work under his general su-pervision. Although between 8 and 14 days later Walkerwas transferred from Newkirk's supervision and assignedto an out-of-town truck route by Supervisor Joe Adams,the evidence does not show that the reassignment was dis-criminatory (motivated by union activity of Walker) be-cause there was no evidence of union activity byRespondent's employees at that time. However, the evi-dence amply shows that Supervisor Adams knew, shouldhave known, and/or was not significantly concerned aboutWalker's deficient ability to perform the paperwork associ-ated with the duties of an out-of-town truck route, becauseboth Walker and Newkirk had advised Adams of such factbefore he reassigned Walker.Since the evidence is undisputed that Walker was con-sidered a very good worker except for his paperwork per-formance which Adams knew was inadequate, a crucialquestion presented for determination herein is whetherWalker was discharged by Respondent on April 21, 1975,for his unsatisfactory paperwork performance, or for hisrecent participation in union activity. In addressing thisquestion, it is first observed that Supervisor Adams wasaware of Walker's ineptness to perform paperwork notonly by his unsatisfactory performance of the same, butalso by Walker's initial and candid admission that helacked confidence in his ability to do such work; that whileWalker's inadequate paperwork was known to Respondentsince approximatelyMarch 28, 1975, the evidence does notshow that he was ever given any serious training on how tocomplete the shipping orders as was suggested byRespondent's own secretary, Emily Hudson; that the is-suance of any serious reprimand or warning (oral or writ-ten) to Walker by Respondent prior to April 21, 1975, isconspicuously absent on the record; and the fact that Re-spondent made no effort to transfer what it called an other-wise very good worker (Walker) to another position notinvolving paperwork as it had transferred other employeeswhose work performance was unsatisfactory in some re-spect.In other words, prior to April 21, 1975, the record ofRespondent's attitude towards Walker's general work per-formance wasverypleasing, while its attitude towards hisless than satisfactory paperwork performance was one oftolerance.With these factors in mind, the question as towhat motivated Respondent to discharge Walker on April21 becomes rather dubious and the more precise questionas to whether his discharge was motivated by factors otherthan his poor paperwork can best be answered by deferringto an examination of the total evidence of record discussedinfra.The evidence of record is undisputed that on or aboutApril 11, 1975, Harry Newkirk and Carny Walker becameengaged in union activity, and that on the next day, New-kirk talked to fellow employees about the Union and dis-tributed union authorization cards to such employees onand after April 16, 1975. The media by which Respondentlearned about the organizing efforts of Newkirk and Walk-er is not established by the evidence, but it is well estab-lished thatRespondent (Supervisor Joe Adams) hadknowledge of the union efforts of Newkirk and Walker onthemorning of April 21, 1975. This fact is amply estab-lished through the testimony of Respondent's secretary,Emily Hudson, who voluntarily testified that, on the morn-ing of April 21, Supervisor Adams told her Respondent'sattorneys knew about the organizing efforts of its-employ-ees and thereupon proceeded to interrogate her (Hudson)in a manner as to when she learned about the employees'union activity; that Manager George Clark was in Chatta-nooga that morning in a managerial meeting regarding theemployees' efforts to unionize the plant; and that later thatday (April 21) Supervisor Adams told her that Newkirkand Walker were, involved in trying to bring the Union intothe plant and the Respondent did not want it. AlthoughSupervisor Adams denied such conversation with Hudsonand other company witnesses denied that there was such ameeting or that they (Respondent) had knowledge of anyunion activity, I do not credit their testimony in this re-gard.'The credited evidence of record also established that, onthemorning of April 21, Supervisor Adams walked up tothe desk of secretary Hudson and insistently interrogatedher about knowing about the Union. He finally warned herthat he was asking her one more time for the right answer,and advised her that if she did not know about the Union,3I credit the testimony of secretary Hudson over that ofRespondent'switnessesbecause, although she is still an employee ofRespondent, underthe supervision of Manager George Clark and/or Supervisor Adams. shenevertheless testified in this proceeding without subpena,she is and wasworking closely with management during the period inquestion and was ina position to learn the concerns of management, and because she testified inan unhesitatingly, responsive, nonexaggerating, and objectivemanner,which persuaded and convinced me that shewas tellingthe truthOn thecontrary, I do not credit the testimony of Supervisor Adams, ManagerGeorge Clark, and other company Witnesses, not only because their testimo-ny is self-serving, but also because Supervisor Adams appeared to be overlycareful in answering questions relating to the crucialconversations heldwith Emily Hudson on April 21, because he (Adams) and some other com-pany witnesses appeared to be looking towards counselfor the Respondentfor expressions of approval or disapproval before answering such questions,and because I was thereupon persuaded by their demeanor and the tenor ofall of the evidence of record that they were not testifying truthfully SELOX, INC.505she would learn about it the next day when Newkirk wasgone. Since Adams is a high-ranking supervisor, next m thehierarchy to Manager George Clark, such stringent interro-gation of Hudson by him was of a coercive, threatening,and restraining nature, against the exercise of employees'Section 7 rights, and therefore constituted a violation ofSection 8(a)(1) of the Act.Based upon the foregoing credible evidence, I thereuponconclude and find that on April 21, 1975, Supervisor JoeAdams and Manager George Clark (Respondent) had ac-tual knowledge of the union activity of dischargees HarryNewkirk and Rubin Carny Walker.The Discharge of Rubin Carny Walker and HarryNewkirkRespondent readily admits that it discharged Rubin Car-ny Walker and Harry Newkirk on April 21, 1975, but itcontends that it did so for cause, and not for their unionactivity, of which it had no knowledge. More specifically,Respondent maintains that it discharged Walker for poorpaperwork and that Newkirk was discharged for poor (un-timely) service to its customers and a "bad" attitude whenAdams spoke to him about it. An examination of the evi-dence with respect to Walker's poor paperwork readily re-veals that while Walker's paperwork was less thansatisfac-tory,Respondent was nevertheless tolerant towards suchwork prior to the morning of April 21; and that, when itdecided to discharge Walker on that afternoon, it also hadknowledge of his union activity.Although unsatisfactory work performance (paperworkor otherwise) may very well constitute cause for dischargeof an employee as Respondent contends, the question pre-sented by the evidence in Walker's case, is whether hisdischarge by Respondent was primarily motivated forcause(poor paperwork), or for union activity in violationof Section 8(a)(3) and (1) of the, Act.Since it isclearlyestablished in the record that, prior to the morning of April21, Respondent was rather tolerant with Walker's poor pa-perwork; that prior to that time, Respondent did not seri-ously warn or reprimand Walker about his paperwork; thataside from Walker's poor paperwork, Respondent consid-eredWalker a very good worker and had granted him araisefrom $2.85 to $3 per hour, just 2 weeks after he washired; that Respondent abruptly discharged Walker on theafternoon of the same day it manifested such grave con-cern upon learning about his union activity; and thatWalker was discharged just an hour or more before Re-spondent discharged the only other discharged employee,Harry Newkirk, who too, it had just learned was involvedin unionactivity.When all of the above-described factors are consideredin conjunction with Respondent's (Supervisor Joe Adams)earlier threatening and coercive interrogation of SecretaryEmily Hudson about the union activities of its employees,the conclusion is compelling, and I find, that Respondent'sprimary motive for discharging Walker was not his poorpaperwork, but ',his union ,activity; and that Respondent'scontention that I it discharged Walker for cause (poor pa-perwork),is a merepretext to conceal the real and unlaw-ful aforedescribed reason for (union activity) his discharge.The testimonial evidence with respect to the quality ofHarry Newkirk's performance as city route truckdriver ap-pears, on the surface, to be highly conflicting. However, acareful examination of the credible testimony of the severalwitnessesin this regard reveals that Newkirk, in spite ofRespondent's present contention of poor performance, hasheld several progressively responsible positions accompa-nied by increasing pay rates during his short (1 year and 4months) working tenure with the Respondent. It is not dis-puted that Newkirk, having served in several capacities inan exemplary fashion prior to taking the city route, is veryknowledgeable of the Respondent's overall business opera-tion. The evidence does not show that Respondent had anysignificant complaints about Newkirk'sindividualperfor-mance as city route truckdriver, prior to March 1975. Infact, the credible evidence seems to reinforce this fact,since, inMarch 1975, Respondent (Supervisor Adams) au-thorized Newkirk to hire someone to help him with the cityroute workload, which Newkirk had informed Adams wasgetting to be too much for one man to handle. Newkirkthereupon hired his cousin, dischargee Rubin Carny Walk-er, to assist him on the city route. However, between 8 and14 days later, Supervisor Adams reassigned Walker to anout-of-town truck route because he needed to fill the posi-tion, and Newkirk was left with only intermittent help fromStern, the prior city route truckdriver. Consequently, New-kirk could not service all of Respondent's customers in atimely manner.Respondent's secretary, Emily Hudson, testified that,during her 3-1/2 years in the business office of the Respon-dent, customers would call in complaining about the un-timely delivery of their orders and delayed pickup of emptycylinders. Contrary to the testimony of Supervisor Adamsand other managerial or sales personnel, she did not noticeany increase in such complaints during the last 2 months ofNewkirk's employment. In her opinion, Newkirk wasa verygood city route truckdrivercompared with the six city routetruckdrivers she had known to work that route; WhenNewkirk was discharged on April 21, secretary Hudsonsaid there were many comments from salesmen and otheremployees that Newkirk would, be hard to replace. Secre-tary Hudson also testified that, during theinvestigation ofthis case by counsel for the Respondent, she toldcounselthat she thought Respondent was wrong in dischargingWalker and Newkirk for engaging in union activity .4It is further well established by the credible testimony ofRespondent's secretary, Emily Hudson, and other undis-puted testimony, that Supervisor Adamsauthorized New-kirk in mid-March to hire someone,afterNewkirk advisedhim that the city route was increasing and was too much41 credit the testimony of secretary Emily Hudson because, although sheis still employed by Respondent, she nevertheless testified voluntarily andwas not at all selective in her answers to the questions propounded to her. Inother words, I noted, and the record reflects, how she did not fail to answercandidly whether or not herstatementswere favorable or adverse to CarnyWalker, Harry Newkirk, or the Respondent, and I was persuaded by herdemeanor throughout her testimony that she was testifying truthfully.Moreover, her testimony coincides with the logical consistency of all of theevidence of record Suffice it to say that reasons herembefore mentioned, Idiscredit the testimonial versions of Supervisor Adams, Manager GeorgeClark, and other sales personnel with respect to the adequacy of Newkirk'sperformance in servicing Respondent's customers 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor one person to handle. If Newkirk's route were not actu-ally increasing as Newkirk had advised, or if Adams didnot have confidence in Newkirk's performance and judg-ment, it is difficult to conceive that Adams would haveauthorized Newkirk to hire someone on Newkirk's recom-mendation. The credited testimony of record unequivocal-ly established that customer complaints about timely deliv-ery and pickup of empty cylinders were not uncommon,and the credited testimony of Newkirk and secretary Hud-son established that such complaintsdid not increaseduringthe last 2 months of Newkirk's employment with Respon-dent.Assuming customer complaints did increase during thelast 2 months of Newkirk's employment, as Respondentcontends, the credible evidence of record fails to establishthat such increase in complaints were the result ofNewkirk's inadequate performance. In this regard the evi-dence is clear that, on cross-examination, neither ManagerGeorge Clark, Supervisor Adams, nor salesmen Wood,Slate, or Frazier could in fact establish that customer call-in orders or complaints were always transcribed or proper-ly recorded on the clipboard for Newkirk's attention; thatthe office was always able to contact Newkirk after he lefton his-truck route; that orders and complaints werealways,in any way, communicated to Newkirk; that the personreceiving call-in orders did not promise to make deliveriesor to pick up empty cylinders that could not be fulfilled atthe time promised the customer; that the Respondent al-ways had the product in stock which was ordered by thecustomer; or that Newkirk, as one driver, could possiblyservice the entire route load without assistance of anotherperson, as he had been given only 3 weeks before. More-over, the evidence is undisputed that Respondent had fre-quent elevated tailgate and other truck malfunction prob-lems which delayed or prevented Newkirk from- makingtimely deliveries or picking up empty cylinders.When all of the above-described factors are consideredin conjunction with the total evidence of record, I am per-suaded, andhereupon conclude and find, that the evidencefails to show that Harry Newkirk was responsible for poorservice to Respondent's customers which caused it to losesome customer accounts.Respondent contends that it also discharged Newkirkfor a "bad attitude," which it defined as Newkirk's re-sponse to Supervisor Adams' advising him that he wouldhave to let him go, as follows:"I am doing the best possiblejob I can do, and I'm working as hard as I can, I can't do anybetter than I'm doing" .... I think you're going to have ahard time finding someone else to do as good a job as I'vebeen doing."Supervisor Adams then said he felt he had nochoice at this point and admitted that without any priorwarning, reprimand, or offer of alternative work, he dis-charged Newkirk.In view of the fact that Newkirk's above-described re-sponse to Adams' words of discharge was neither insubor-dinate nor insulting, I find it difficult to conceive that suchutterance'by Newkirk was even a part of the real reason forhis discharge. Hence, in view of the total evidence of rec-ord, it is obvious that Respondent did not discharge New-kirk for cause (poor service to its customers and bad atti-tude), but rather, for his union activity in violation ofSection 8(a)(3) and(1) of the Act.It is equally obvious thatRespondent'scontention that it discharged Newkirk forpoor service to its customers and a bad attitude is a pretexttomask its otherwise real and unlawful reason(union ac-tivity)for his discharge.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial Order, I shall recom-mend that it cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.It having been foundthatRespondent interfered with,restrained,and coerced employee Emily Hudson in the ex-ercise of her Section 7 protected rights, in violation of Sec-tion 8(a)(1) of the Act, and that it discharged Rubin CarnyWalker andHarry Newkirkin violation of Section 8(a)(3)and (1) of the Act, the recommended Order will providethatRespondent offer Rubin Carny Walker and HarryNewkirk reinstatement to their jobs,and make them wholefor loss of earnings within the meanings and in accord withthe Board'sdecisionsinF.W.Woolworth Company,90NLRB 289 (1950), andIsis Plumbing&Heating Co.,138NLRB 716 (1962),except as specifically modified by thewording of such recommended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any other mannerinterfering with;restraining, and coercing employees in theexercise of their rights guaranteed by Section7 of the Act.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4,1941).Upon the basis of the above findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Selox, Inc., the Respondent, is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Teamsters, Chauffeurs, Helpers & Taxicab Drivers,Local Union 327, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, is and has been at all times material herein, alabor organization within the meaning of the Act.3.By interrogating Emily Hudson about her and otheremployees' past and current union interest or affiliation,Respondent violated Section 8(a)(1) of the Act.4.By discriminating in regard to tenure of employment SELOX, INC.of Rubin Carny Walker and Harry Newkirk, thereby dis-couraging membership in the Union or other labor organi-zations, Respondent has engaged in unfair labor practicescondemned by Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSRespondent, Selox, Inc., Nashville, Tennessee, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees about their past and cur-rent union interests or affiliation.(b)_Discriminating in regard to tenure of employment ofemployees, thereby discouraging membership in the Unionor other labor organizations.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Rubin Carny Walker and Harry Newkirk rein-statement to their former positions or, if such positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights previously en-joyed, and make them whole for any loss of pay sufferedby reason of the discrimination against them with interestat the rate of 6 percent per annum, in the manner describedin the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof the recommended Order.(c)Post at 'Respondent's plant at Nashville, Tennessee,copies of the attached notice marked "Appendix" b Copiesof said notice, on forms provided by the Regional DirectorforRegion 26, after being duly signed by Respondent'srepresentatives, shall be posted by it immediately upon re-ceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the' date of this Order, what steps507the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not found herein.5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposese In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employees abouttheir and other employees' union membership, activi-ties, and desires.WE WILL NOT discourage, membership in Teamsters,Chauffeurs, Helpers & Taxicab Drivers, Local Union327,affiliatedwith International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, or any other labor organization, by discharg-ing employees or otherwise discriminating in anymanner in respect to their tenure of employment orany term or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise and en-joyment of rights guaranteed to them by Section 7 ofthe National Labor Relations Act, except to the extentthat such rights may be affected by lawful agreementsin accord with Section 8(a)(3) of the Act.WE WILL offer Rubin Carny Walker and HarryNewkirk immediate and full reinstatement to their for-mer positions or, if such positions no longer exist, tosubstantially equivalent ones, without prejudice to theseniority and other rights and privileges enjoyed bythem, and make them whole for any loss of pay theymay have suffered by reason of their discharge, withinterest at the rate of 6 percent per annum.All our employees are free to become or remain, or re-fuse to become or remain, members of said Union or anyother labor organization, except to the extent that suchrights may be affected by lawful agreements in accord withSection 8(a)(3) of the Act.SELOX, INC.